United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 04-1106
                                    ___________

Charles Pointer,                         *
                                         *
             Appellant,                  * Appeal from the United States
                                         * District Court for the Eastern
      v.                                 * District of Missouri.
                                         *
Parents for Fair Share,                  *      [UNPUBLISHED]
                                         *
             Appellee.                   *
                                    ___________

                              Submitted: January 30, 2004

                                   Filed: February 9, 2004
                                    ___________

Before LOKEN, Chief Judge, BEAM, and RILEY, Circuit Judges.
                              ___________

PER CURIAM.

       Charles Pointer brings this pro se appeal challenging the district court's
dismissal of his discrimination action against Parents for Fair Share. After allowing
Pointer to proceed in forma pauperis (IFP), the district court dismissed his complaint
prior to service, pursuant to 28 U.S.C. § 1915(e)(2)(B). The court reasoned that the
complaint was frivolous because of its similarity to Pointer's previous IFP complaint
that had been dismissed as frivolous, and that the claims were barred by the principles
of res judicata. Further, the district court certified that an appeal would not be taken
in good faith. See 28 U.S.C. § 1915(a)(3). Pointer appeals. We have reviewed the
record de novo, Moore v. Sims, 200 F.3d 1170, 1171 (8th Cir. 2000) (per curiam),
and affirm the district court. See 8th Cir. R. 47A(a).
                        ______________________________




                                      -2-